Exhibit 1 (e) AMERICAN ELECTRIC POWER COMPANY, INC. Proposed Form of Underwriting Agreement Equity Units* Dated AGREEMENT made between AMERICAN ELECTRIC POWER COMPANY, INC., a corporation organized and existing under the laws of the State of New York (the "Company"), and the several persons, firms and corporations (the "Underwriters") named in Exhibit 1 hereto. WITNESSETH: WHEREAS, the Company proposes to sell to the Underwritersof its % Equity Units. The Equity Units will initially consist of units (the "Underwritten Securities") with a stated amount, per Equity Unit, of $ (the "Stated Amount"). Each Equity Unit will initially consist of (a) aforward stock purchase contract (a "Forward Purchase Contract") under which (i) the holder will agree to purchase from the Company on (the "Forward Purchase Contract Settlement Date"), for an amount of cash equal to the Stated Amount, shares of common stock, $ par value, of the Company ("Common Stock"), equal to the Settlement Rate (as defined in the Forward Purchase Contract Agreement referred to below) and (ii) the Company will agree to pay to the holder contract adjustment payments set forth in the Forward Purchase Contract Agreement and (b) $ principal amount of the Company's % senior notes due (the "Notes") issued pursuant to the Indenture (as defined below); and WHEREAS, the Company also proposes to grant to the Underwriters anoption to purchase up to an additional of its Equity Units to cover over-allotments (the "Option Securities"; the Option Securities, together with the Underwritten Securities, being hereinafter called the "Securities"). The Notes that will initially constitute a component of the Equity Units are hereinafter sometimes referred to as the "Underlying Notes". In accordance with the terms of the Forward Purchase Contract Agreement, to be dated as of (the "Forward Purchase Contract Agreement"), between the Company and The Bank of New York, as forward purchase contract agent (the "Forward Purchase Contract Agent"), the Underlying Notes will be pledged by the Forward Purchase Contract Agent, on behalf of the holders of the Equity Units, to The Bank of New York, as collateral agent (the "Collateral Agent"), pursuant to the Pledge Agreement, to be dated as of (the "Pledge Agreement"), among the Company, the Forward Purchase Contract Agent and the Collateral Agent, to secure the holders' obligations to purchase Common Stock under the Forward Purchase Contracts. The shares of Common Stock issuable pursuant to the Forward Purchase Contracts are hereinafter called the "Shares *Plus an option to purchase from American Electric Power Company, Inc. up to additional Equity Units to cover over-allotments. " and WHEREAS, the Notes are to be issued pursuant to an indenture dated as of (the "Base Indenture"), between the Company and The Bank of New York, as trustee (the "Trustee"), as amended and supplemented by a supplemental indenture relating to the Notes constituting a part of the Securities (the "Supplemental Indenture") between the Company and the Trustee (the "Base Indenture", as supplemented and amended by the Supplemental Indenture, being referred to as the "Indenture").
